Case 18-21540        Doc 16     Filed 10/23/18     Entered 10/23/18 17:03:49          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 21540
         Lee A Brady

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/31/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/18/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 3.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-21540             Doc 16       Filed 10/23/18    Entered 10/23/18 17:03:49               Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $0.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                                $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $0.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                             $0.00
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $0.00

 Attorney fees paid and disclosed by debtor:                          $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim         Principal       Int.
 Name                                      Class   Scheduled      Asserted      Allowed          Paid          Paid
 Acceptance Now                        Secured        4,898.00            NA             NA            0.00        0.00
 Americollect Inc                      Unsecured         593.00           NA             NA            0.00        0.00
 Caine & Weiner                        Unsecured         277.00           NA             NA            0.00        0.00
 City of Chicago                       Unsecured     47,516.26            NA             NA            0.00        0.00
 City of Chicago                       Unsecured      3,878.41            NA             NA            0.00        0.00
 City of Chicago Department of Reven   Unsecured      9,109.22            NA             NA            0.00        0.00
 City of Chicago Department of Water   Secured             0.00    38,977.31       38,977.31           0.00        0.00
 City of Chicago Department of Water   Secured             0.00    11,020.29       11,020.29           0.00        0.00
 City of Chicago Department of Water   Secured             0.00         76.90          76.90           0.00        0.00
 Flagship Credit Acceptance            Secured       15,091.00            NA             NA            0.00        0.00
 Illinois Tollway                      Unsecured         643.50           NA             NA            0.00        0.00
 Kay Jewelers                          Unsecured         417.00           NA             NA            0.00        0.00
 Kay Jewelers                          Unsecured           0.00           NA             NA            0.00        0.00
 Mr. Cooper                            Unsecured           0.00           NA             NA            0.00        0.00
 Northwestern Medicine                 Unsecured         255.50           NA             NA            0.00        0.00
 Ocwen Loan Servicing, Llc             Unsecured           0.00           NA             NA            0.00        0.00
 Optimum Outcomes, Inc                 Unsecured      2,406.00            NA             NA            0.00        0.00
 Residential Credit Solution           Unsecured           0.00           NA             NA            0.00        0.00
 Shellpoint Mortgage                   Secured      377,874.29            NA             NA            0.00        0.00
 Southwest Credit Systems              Unsecured      2,649.00            NA             NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-21540        Doc 16      Filed 10/23/18     Entered 10/23/18 17:03:49             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                 $50,074.50               $0.00             $0.00
 TOTAL SECURED:                                          $50,074.50               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/23/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
